Citation Nr: 1217066	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  04-38 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In September 2006, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  In December 2007 and August 2010, the Board remanded the case for further evidentiary development.  The case has now been returned to the Board for further appellate action. 

In an April 2011 rating decision, the RO granted service connection for hepatitis C.  In light of the foregoing, no allegations of errors of fact or law remain for appellate consideration and that claim has been fully resolved and rendered moot.  No exceptions to the mootness doctrine are present because the benefit sought on appeal has been granted without the need for further action by the Board.  See Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011).

Subsequent to the April 2011 rating decision that granted service connection for hepatitis C, the Veteran submitted a statement with "Notice of Disagreement" listed as the subject.  However, this statement that was received in May 2011 specifies that the Veteran is not asking for a change in the zero percent rating assigned for this condition.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include obtaining clarification concerning the Veteran's intent in submitting the "Notice of Disagreement" document.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

Unfortunately, because of failure to fully comply with the Board's prior remand directives, this case must once again be remanded in order to ensure that substantial compliance has occurred prior to proceeding to adjudicate the claim on the merits.  In that regard, there must be substantial compliance with the Board's remand directives or the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran contends that during his service in the Republic of Vietnam while on patrol he experienced an episode in which he had problems breathing.  He was medivaced to a hospital in DaNang where he was hospitalized and treated with antibiotics.  The doctors advised him that he had contracted a bacterial infection in his right lung but they were not sure what kind.  In the 2007 Remand, the Board recognized that service treatment records show that the Veteran was hospitalized for four days in June 1968 for treatment of hives and that, approximately three weeks prior to the onset of hives in late June 1968, the Veteran had been given a course of oral penicillin for bronchitis.  The record shows that in the Veteran's January 2003 application for compensation benefits, he maintained that the episode occurred in October 1969.  In an April 2003 statement, he indicated that the episode occurred in August 1969.  In a statement received in September 2004, it appears the Veteran settled on January 1970, as being the date the episode occurred.  The Veteran submitted a September 2004 statement from a member of his platoon (P.S.) who concurred that the episode occurred in January 1970.  

Pursuant to the Board's 2007 Remand, the Veteran was afforded a VA examination in April 2009.  In response to the question of whether any asthma diagnosed on examination was etiologically related to service, including the in-service episode of treatment for bronchitis in June 1968, the VA examiner responded in the negative.  The VA examiner explained that the Veteran was treated for an acute respiratory infection that resolved with antibiotic treatment.  Service personnel records received in May 2008 after the Board's 2007 Remand, however, reveal that the Veteran served in the Republic of Vietnam from May 1969 to March 1970.  Service treatment records indicate the June 1968 event occurred stateside.  Thus, the DaNang breathing episode the Veteran claims caused his current asthma disability is not the same episode documented stateside in June 1968.  Accordingly, the Board found in the August 2010 remand decision that the April 2009 VA examination was not responsive to the Veteran's direct service connection theory of entitlement.  

Moreover, as the service treatment records do not document the claimed DaNang breathing episode, the Board found in the August 2010 remand decision that the duty to assist required efforts to obtain the inpatient clinical records concerning the Veteran's hospitalization in January 1970.  Inpatient clinical records are often maintained separately from service treatment records and filed according to the hospital where treatment occurred.  Thus, such records need to be specifically requested.  The Board also directed that, on remand, the Veteran should be scheduled for a new VA examination for an opinion on whether any asthma diagnosed on examination is etiologically related to an in-service episode of treatment for breathing problems in January 1970.  In the event no inpatient clinical records are found after an exhaustive search, the examiner was directed to accept as true, for purposes of providing the requested opinion, that the breathing episode had occurred as described by the Veteran.  

On remand, the Veteran was scheduled for a VA examination.  However, no examination was actually conducted and the examiner simply stated:  "Please refer to Respiratory exam dated April 21, 2009."  Further, while a negative etiology opinion was provided, the rationale given in support of the opinion was entirely conclusory and failed to mention the in-service episode of treatment for bronchitis in June 1968.  While it is good that the examiner reviewed the claims file in providing the opinion, simply reviewing the file is not in and of itself a supporting rationale for the opinion that was provided.  Accordingly, because of the several problems with the "March 2010" opinion, a date that the Board observes appears to be wrong as it actually predates the Board's August 2010 remand decision, a remand is required in order to conduct a respiratory examination and to obtain a medical opinion.  

As to the Board's direction in the August 2010 remand decision to obtain the inpatient clinical records concerning the Veteran's in-service hospitalization in January 1970, the Board finds that a remand to make a further attempt is necessary.  The Board notes that although the AOJ received a negative response with respect to a request for records of any treatment received by the Veteran in January 1970 at a DaNang hospital, no search of extracts of the Office of Surgeon General (SGO) or other appropriate custodian for such records was conducted as directed by the August 2010 remand.  Although SGO extracts may not be available for the time period in which the Veteran was in service, see M21-IMR, Part III, subpart iii, Chapter 2, Section E, 28, no explanation was provided as to why no SGO records were available or what other locations, if any, could be searched to obtain these records, including searching under the name of the military hospital at the National Personnel Records Center (NPRC), as opposed to searching under the Veteran's name alone.  Consequently, a remand is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's service personnel records.  

2.  Obtain clarification from the Veteran concerning the military hospital or other facility where he reportedly received treatment for breathing problems in January 1970.  After clarification has been received, make all appropriate efforts to obtain inpatient clinical records pertaining to treatment the Veteran reportedly received for breathing problems at a hospital either in DaNang, Vietnam, or at another military facility/location in January 1970.  If such records are not available, a search of extracts of the Office of the Surgeon General (SGO) must be conducted or any other appropriate custodian, including searching under the name of the military hospital at the NPRC, as opposed to searching under the Veteran's name alone.  All efforts must be documented in the claims file, including documenting negative results of search efforts. 

2.  Following the completion of the above, schedule the Veteran for an appropriate VA respiratory examination by an examiner other than the ones who conducted the April 2009 and "March 2010" examinations to determine the nature of any asthma disorder, and to provide an opinion as to its possible relationship to service.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that any current asthma disorder is related to 

(a) in-service breathing problems treated with antibiotics in January 1970, or is otherwise related to an event, injury, or disease in service.  Even if there is no documentation of such in-service antibiotic treatment of breathing problems in January 1970, the examiner should accept as true the occurrence of this event and the opinion should address the etiological relationship between the in-service event and the current asthma disorder.  

(b) panic attacks the Veteran reports he periodically experiences as a result of his service-connected posttraumatic stress disorder (PTSD), which is either directly causing or aggravating/exacerbating his asthma condition.  

The examiner must provide a thorough, detailed, and non-conclusory clinical rational for all opinions expressed.  In the extraordinary situation that the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

3.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issue on appeal.  If the claim is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



